PER CURIAM.
Appellant-defendant Sylvia Silvers seeks review of a final summary judgment and amended final summary judgment entered in an action for damages for breach of an orally modified written brokerage contract concerning sale of stock. The action was brought by appellee-plaintiff Martin Blu-menthal, the broker.
It is not necessary for us to set forth the facts, many of which are undisputed. We have reviewed the record and briefs. We are of the view, and so hold, that there are genuine issues of material fact concerning the terms and validity of the subsequent oral modification of the written brokerage contract.
Therefore, it was improper to enter a summary judgment, and the order herein is reversed and the cause remanded for further proceedings.
Reversed and remanded.